No. 13557
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1977


STATE ex rel., CHEMICAL TRANSPORT et al.,
                       Relator and Appellant,
         -vs-
GORDON E. BOLLINGER et al.,
                       Respondent and Respondent.


Appeal from:    District Court of the First Judicial District,
                Honorable Gordon R. Bennett, Judge presiding.
Counsel of Record:
    For Appellant:
          Scribner and Huss, Helena, Montana
          A. W. Scribner argued, Helena, Montana
    For Respondent:
          Geoffrey L. Brazier argued, Helena, Montana
          Charles H. Dickman, Helena, Montana
          Robert Smith argued, Helena, Montana


                                 Submitted:     April 20, 1977
                                     Decided:   AUG 2 2 1 9 ~

Filed:   'AUG 2 2 1n
                   9
M r . J u s t i c e Gene B . Daly delivered t h e Opinion of t h e Court.

       Relator appeals from t h e order and f i n a l judgment of t h e

d i s t r i c t c o u r t , Lewis and Clark County.          The d i s t r i c t c o u r t o r d e r

granted t h e Consumer Counsel's motion t o dismiss r e l a t o r ' s

a p p l i c a t i o n f o r w r i t of mandate.    Judgment was entered i n favor

of t h e Consumer Counsel, intervenor respondent here.

       Relator i s a motor v e h i c l e common c a r r i e r operating i n

i n t e r s t a t e and i n t r a s t a t e commerce.   I t s i n t r a s t a t e operations

a r e conducted under c e r t i f i c a t e s issued by t h e Montana Public

Service Commission and under t h e provisions of T i t l e 8 , Chapter

1, Revised Codes of Montana.

       On June 26, 1975, r e l a t o r f i l e d with t h e Public Service

Commission i t s Supplement No. 6 t o Commodity T a r i f f No. 2(A),

specifying proposed i n c r e a s e s i n i n t r a s t a t e motor c a r r i e r r a t e s

on a c i d chemicals and o t h e r commodities, t o be e f f e c t i v e August

1, 1975.      On o r about t h e time of f i l i n g i t s Supplement No. 6 ,

r e l a t o r a l s o f i l e d i t s sworn statements and e x h i b i t s supporting

t h e proposed changes and r e v i s i o n s .

       On J u l y 22, 1975, t h e Public Service Commission entered a

suspension o r d e r , pursuant t o s e c t i o n 8-104.5,            R,CbM.1947,

suspending r e l a t o r ' s proposed t a r i f f schedule, pending a hearing

a s t o t h e reasonableness of t h e proposed increased r a t e s .                      The

Public Service Commission s e t t h e matter t o be heard on November

18, 1975.

       I n i t s pleadings t o t h e Public Service Commission, a t t h e

a d m i n i s t r a t i v e l e v e l , t h e Consumer Counsel requested a p u b l i c

hearing.       P r i o r t o t h e d a t e of t h e h e a r i n g , t h e Consumer Counsel

served w r i t t e n i n t e r r o g a t o r i e s upon r e l a t o r demanding t h e same

be   answered before t h e hearing.                Relator objected t o t h e i n t e r r o -
gatories.       The Public Service Commission n o t i f i e d t h e p a r t i e s

t h a t o r a l argument upon t h e o b j e c t i o n s would be heard a t t h e

time s e t f o r hearing on t h e m e r i t s .

       O t h e d a t e s e t f o r hearing, t h e Public Service Commission
        n

heard o r a l arguments on t h e o b j e c t i o n s t o i n t e r r o g a t o r i e s , b u t

declined t o hear t h e case on i t s m e r i t s and postponed,the

matter t o a d a t e and time t o be s e t by t h e commission.                     A t that

time 119 days had elapsed s i n c e t h e d a t e of t h e order suspending

r e l a t o r ' s new t a r i f f schedules.     During o r a l argument t h e

Public Service Commission ehairman asked r e l a t o r ' s counsel

whether r e l a t o r was w i l l i n g t o waive t h e 180 day period of

suspension.        Counsel r e p l i e d r e l a t o r was unwilling t o do so.

       The matter was never rescheduled f o r hearing.                        On December

3 , 1975 (15 days a f t e r t h e p r i o r hearing and 134 days a f t e r t h e

suspension order) t h e Public Service Commission overruled r e l a t o r ' s

general objections t o the interrogatories.                       The Public Service

Commission d i d n o t n o t i f y t h e p a r t i e s of t h i s a c t i o n u n t i l

January 5 , 1976 (33 days a f t e r t h e a c t i o n was taken and 167 days

a f t e r t h e suspension o r d e r ) .     The r u l i n g purported t o give

r e l a t o r u n t i l January 19, 1976, (181 days a f t e r t h e suspension

o r d e r ) t o answer o r o b j e c t t o the Consumer Counsel's i n t e r r o g a -

tories.      By l e t t e r dated January 16, 1976, r e l a t o r advised t h e

Public Service Commissionf

       "Please be advised t h a t t h e 180 day-: period which i s
       prescribed i n s e c t i o n 8-104.5, R.C.M.                1947, e x p i r e s
       on January 18, 1976. N hearing having been held nor
                                       o
       o r d e r issued within such period, pursuant t o t h e a f o r e -
       mentioned s e c t i o n , t h e t a r i f f r e v i s i o n s proposed i n
       t h i s docket a r e deemed approved and e f f e c t i v e a s f i l e d .

       "For t h i s reason we consider t h e i n t e r r o g a t o r i e s submitted
       i n connection with a hearing i n t h i s proceeding a s moot,
       and do not intend t o respond t o them."
        Relator t h e r e a f t e r tendered t o t h e Public Service Commission

f o r f i l i n g i t s Supplement No. 7, n o t i f y i n g customers of t h e

increased r a t e s .        By l e t t e r dated January 21, 1976, t h e Public

Service Commission r e j e c t e d Supplement No. 7 and ordered r e l a t o r :

        "*   **      n o t t o a s s e s s o r c o l l e c t t h e f u l l amount of t h e
        v a r i o u s chemical r a t e increases requested             ***        until
        such time a s t h e Montana Public Service Commission
        makes a f i n a l determination a s t o t h e v a l i d i t y and
        lawfulness of such increase i n r a t e s .              ***
        "*   **    t h e Commission f e e l s t h e i n t e r r o g a t o r y question
        i s s t i l l a t issue."

        On January 28, 1976, r e l a t o r f i l e d an a p p l i c a t i o n f o r w r i t

of mandate i n t h e d i s t r i c t c o u r t .     Upon issuance of t h e w r i t of

mandate o r o t h e r appropriate w r i t , r e l a t o r sought t h e d i s t r i c t

c o u r t ' s d i r e c t i v e (1) i n s t r u c t i n g t h e Public Service Commission

t o accept f o r f i l i n g r e l a t o r ' s Supplement No. 7 t o i t s Commodity

T a r i f f No. 2 ( A ) ,   thus implementing t h e r a t e i n c r e a s e s provided

f o r i n Supplement No. 6; (2) t h a t judgment be entered i n favor

of r e l a t o r f o r reasonable a t t o r n e y ' s f e e s and c o s t s ; and ( 3 )

t h a t respondents be ordered t o appear and show cause why: t h e

r e l i e f sought should not be granted.                The d i s t r i c t c o u r t issued

an order t o show cause compelling respondents t o appear before

t h e c o u r t on February 11, 1976.

        O February 6 , 1976, t h e Consumer Counsel f i l e d a motion
         n

t o intervene and a motion t o dismiss r e l a t o r ' s p e t i t i o n on t h e

ground it f a i l e d t o s t a t e a claim upon which r e l i e f could be

granted.        The d i s t r i c t c o u r t granted Consumer Counsel's motion

t o dismiss and judgment was entered i n favor of Montana Consumer

Counsel, t h e intervenor respondent.                   The judgment of t h e d i s t r i c t

court held:
       "*    ** t h a t i n s o f a r a s t h e noted provisd of Section
       8-104.5 works o r can work t o shut o u t a hearing r e -
       quested by t h e consumer counsel it c o n f l i c t s with
       out c o n s t i t u t i o n a l and l e g a l provisions having t o do
       with t h e counsel."

       The p a r t i e s t o t h i s a c t i o n l i s t s e v e r a l i s s u e s f o r review.

However, we f i n d t h e c e n t r a l and c o n t r o l l i n g i s s u e i s whether t h e

Public Service Commission i s j u s t i f i e d i n r e f u s i n g t o accept

f o r f i l i n g r e l a t o r ' s proposed t a r i f f schedule on t h e grounds

s e c t i o n 8-104.5 c o n f l i c t s with t h e Montana C o n s t i t u t i o n , 'the

Montana Consumer Counsel Act, t h e Montana Administrative Procedure

Act and o t h e r p e r t i n e n t s t a t u t o r y provisions a f f e c t i n g t h e

Montana Consumer Counsel.

       Sections 8-104-;I., 8-104.2 and 8-104.5,                     R.C.M.     1947, s e t

f o r t h t h e procedures f o r r e v i s i n g motor v e h i c l e : common c a r r i e r

r a t e schedules:

       "8-104.1.          Board's duty t o f i x r a t e s . It s h a l l be t h e
       duty o f t h e board t o f i x , a l t e r , r e g u l a t e and determine
       j u s t , f a i r , reasonable, nondiscriminatory, and s u f f i -
       - ient rates,
       c -
                            f a r e s , charges, c l a s s i f i c a t i o n s , and r u l e s
       of s e r v i c e f o r t h e operation of c l a s s A and B motor
       c a r r i e r s within t h i s s t a t e . The board a l s o may f i x and
       determine reasonable maximum o r minimum t a t e s f o r t h e
       operations of any c l a s s C motor c a r r i e r when t h e same
       a r e required f o r t h e b e s t i n t e r e s t s of public t r a n s p o r t a -
       tion." (Emphasis added. )

       "8-104.2. Rate schedules, f i l i n g with board. Every c l a s s A
                  -
       o r B motor c a r r i e r holding a c e r t i f i c a t e must maintain on
       f i l e . with t h e board a f u l l and complete schedule of i t s
       r a t e s , f a r e s , charges, c l a s s i f F c a t i o n s , r u l e s of s e r v i c e ,
       and any and a l l t a r i f f provisions r e l a t i n g t o such r a t e s ,
       f a r e s , charges, c l a s s i f i c a t i o n s , o r r u l e s . Every schedule
       on f i l e with and approved by t h e board on t h e e f f e c t i v e
       d a t e of t h i s a c t s h a l l remain i n f u l l f o r c e and e f f e c t
       u n t i l changed o r modified by t h e board o r by t h e c a r r i e r
       with t h e approval of t h e board.

                "No change, modification, a l t e r a t i o n , i n c r e a s e , o r
       decrease i n any r a t e , f a r e , charge, c l a s s i f i c a t i o n , o r
       r u l e of s e r v i c e s h a l l be made by any motor c a r r i e r without
       f i r s t obtaining t h e approval of t h e board. The board s h a l l
       p r e s c r i b e r u l e s and/or r e g u l a t i o n s providing f o r t h e form
       and s t y l e of a l l schedules and t a r i f f s and f o r t h e procedures
       t o be followed i n f i l i n g o r publishing any changes o r
       modifications of t h e same." (Emphasis added.)
         "8-104.5. Changes, r e v i s i o n s of r a t e schedules, how made.
         N motor c a r r i e r s h a l l change o r r e v i s e any r a t e , f a r e ,
           o
         charge, c l a s s i f i c a t i o n , o r r u l e of s e r v i c e contained i n
         i t s s h e d u l e without f i r s t obtaining approval t h e r e f o r
         from t h e board. Such changes o r r e v i s i o n s s h a l l be made
         by f i l i n g with t h e board t h e t a r i f f s h e e t o r s h e e t s con-
         t a i n i n g such changes o r r e v i s i o n s , p l a i n l y s t a t i n g t h e
         change o r changes, o r r e v i s i o n o r r e v i s i o n s , t o be made;
         provided f u r t h e r , t h a t t h e public s h a l l be provided with
         such n o t i c e of t h e proposed changes o r r e v i s i o n s a s t h e
         board s h a l l , by r u l e , require. The t a r i f f s h e e t o r s h e e t s
         containing such changes o r r e v i s i o n s s h a l l be deemed
         approved and e f f e c t i v e t h i r t y (30) days a f t e r t h e same a r e
         f i l e d unless t h e proposed r e v i s i o n s o r changes a r e sus-
         pended o r disallowed by t h e board p r i o r t o t h e e x p i r a t i o n
         of t h e t h i r t y (30) day period; provided however, t h a t
         t h e board may, f o r good cause, allow any change o r r e v i s i o n
         t o become e f f e c t i v e on l e s s than t h i r t y (30) days a f t e r
         t h e f i l i n g thereof. Upon f i l i n g such changes o r r e v i s i o n s ,
         a l l t a r i f f s h e e t o r s h e e t s , when suspended by t h e board,
         must be supported by such prepared testimony and e x h i b i t s
         from t h e motor c a r r i e r a s w i l l support such changes o r
         r e v i s i o n s . The prepared testimony and e x h i b i t s must be
         f i l e d with t h e commission t h i r t y (30) days a f t e r t h e e f f e c t i v e
         d a t e of such suspension. Such testimony and e x h i b i t s may
         be supplemented p r i o r t o , o r a t t h e time of hearing, and
         supplemental e x h i b i t s may be f i l e d a f t e r t h e c l o s e of t h e
         hearing a t t h e d i r e c t i o n o r with permission of t h e commission.

                 "Upon i t s own i n i t i a t i v e , o r upon t h e complaint of any
         i n t e r e s t e d p a r t y f i l e d with t h e board w i t h i n twenty (20)
         days a f t e r t h e d a t e upon which a change o r r e v i s i o n of any
         r a t e , f a r e , charge o r c l a s s i f i c a t i o n i s f i l e d with t h e board,
         t h e board may suspend t h e operation of such r a t e , f a r e ,
         charge, o r c l a s s i f i c a t i o n f o r a period n o t t o exceed one
         hundred e i g h t y (180) days, provided however t h a t t h e o r d e r
         d i r e c t i n g such suspension must be issued by t h e board n o t l e s s
         than two (2) business days p r i o r t o t h e proposed e f f e c t i v e
         d a t e ; and provided f u r t h e r , t h a t t h e motor c a r r i e r o r c a r r i e r s
,   -   "_filing;such r a t e , f a r e , charge, o r c l a s s i f i c a t i o n s h a l l be
         given prompt n o t i c e by t h e complaining p a r t y mailing a copy
         of t h e complaint concerning such proposed change o r r e v i s i o n
         t o t h e c a r r i e r o r publishing a g e n t , and such c a r r i e r o r
         c a r r i e r s a l s o s h a l l be given an opportunity t o r e p l y t o any
         such complaint. I f t h e proposed change o r r e v i s i o n i s i n
         a t a r i f f issued by a t a r i f f publishing bureau f o r a motor
         c a r r i e r o r c a r r i e r s , n o t i c e t o such bureau of any complaint
         w i l l c o n s t i t u t e n o t i c e t o the p a r t i c i p a t i n g c a r r i e r s i n such
         t a r i f f . When t h e suspension of any proposed change o r r e v i s i o n
         i n a t a r i f f i s ordered by t h e board, it s h a l l a l s o o r d e r a
         p u b l i c hearing t o consider the reasonableness of t h e proposed
         change o r r e v i s i o n ; due n o t i c e s h a l l be given f o r such
         hearing t o a l l known i n t e r e s t e d , o r a f f e c t e d persons and t h e
         same s h a l l be allowed t o appear and p r e s e n t evidence. A f t e r
         considering t h e evidence presented a t such hearing, t h e board
         s h a l l i s s u e an order approving, denying, o r modifying t h e
        proposed change o r r e v i s i o n ; provided however, t h a t
        unless such hearing i s ' h e l d and such order i s issued
        w i t h i n one hundred e i g h t y (180) days from t h e d a t e upon
        which t h e suspension was ordered, t h e proposed chanp.e
        o r r e v i s i o n s h a l l be deemed approved and e f f e c t i v e a s
        f i l e d . " (Emphds addedJ

        Relator contends t h e p l a i n , c l e a r and unambiguous language

of s e c t i o n 8-104.5- s p e c i f i e s t a r i f f r e v i s i o n s become e f f e c t i v e

30 days a f t e r they a r e f i l e d , unless w i t h i n t h a t period t h e

Public Service Commission i s s u e s a suspension o t d e r , which may

cover a period of no longer than 180 days.                               The P u b l i c Service

Commission i s empowered t o approve, deny o r modify t h e submitted

t a r i f f schedules, w i t h i n         t h e suspension p e r i o d , a f t e r n o t i c e

and hearing.           Unless a hearing i s h e l d and an order issued by

t h e Public Service Commission, t h e t a r i f f r e v i s i o n s a r e deemed

approved and e f f e c t i v e a s f i l e d .           Since t h e Public Service Commis-'

s i o n d i d n o t hold a hearing i n t h e i n s t a n t c a s e , w i t h i n 180

days from t h e d a t e t h e suspension was ordered, r e l a t o r concludes

a w r i t of mandate should be issued compelling t h e Public Ggrvice

Commission t o accept f o r f i l i n g , a s approved and e f f e c t i v e ,

r e l a t o r ' s t a r i f f schedule.

        Respondents argue "changing l e g a l r e l a t i o n s h i p s i n t h i s

case1' a c t t o amend o r modify t h e 180 day suspension r u l e i n t h e

Motor C a r r i e r Act when t h e 180 day r u l e deprives t h e Consumer

Counsel of i t s r i g h t t o a hearing.                   Respondents s p e c i f i c a l l y

c i t e : (1) A r t . 11, Section 8 , 1972 Montana C o n s t i t u t i o n , which

i n s u r e s t h e r i g h t of p u b l i c p a r t i c i p a t i o n i n t h e operation of

s t a t e agencies p r i o r t o f i n a l d e c i s i o n ; (2) A r t . X I I I , Section 2 ,

1972 Montana C o n s t i t u t i o n , which e s t a b l i s h e s t h e o f f i c e of

Consumer Counsel f o r t h e r e p r e s e n t a t i o n of consumer i n t e r e s t s

before t h e Public Service Commission, and ( 3 ) t h e Montana Adminis-

t r a t i v e Procedure Act a s t h e c a t a l y s t s p r e c i p i t a t i n g t h e changing

r o l e s i n t h e f i e l d of u t i l i t y and t r a n s p o r t a t i o n r a t e r e g u l a t i o n .
     We believe respondents have incorrectly characterized the
issue in this case as a conflict between statutory mandat~sand

constitutional guarantees. The present action arose only be-

cause the Public Service Commission failed to hold a procedural
hearing within the 180 day statutory limitation. The sole
obstacle which confronted the Public Service Commission was a
determination of whether or not relator was compelled to

answer written interrogatories submitted by the Consumer Counsel.

We fail to see how such a deterent could be the basis for the

Public Service Commission failing to timely schedule the

requested procedural hearing.
     The Montana legislature Eixed 180 days as the maximum

period of suspension.   It seems clear to this Court that our

extension of that period would in effect amend the statute

and that is a matter beyond this Court's power. Art. 111,
Section 1, 1972 Montana Constitution; Arrow Transportation Co.

v. Southern Railway Co., 308 F.2d 181 (1962), cert. granted 371
U.S. 859, 372 U.S. 658, 83 S. Ct. 984, 10 L ed 2d 52 (1963).     We
likewise fail to find any constitutional basis for overturning
the statute.   Even if this Caurt was empowered to amend the 180
day period of suspension, the Consumer Counsel would have no
assurance a timely hearing would be scheduled by the Public Ser-
vice Commission. Without any statutory period of maximum

suspension, motor carriers could incur substantial time lags
in obtaining rate increases since the Public Service Commission
could postpone and reschedule hearings without restriction.      If

the 180 day period of suspension is inadequate the proper recourse
is for respondents to seek legislative amendment of the statute,
not judicial interference.
       W n o t e t h e r e s u l t a n t e f f e c t of t h e 180 day period of
        e

suspension i s n o t t o deprive t h e ~ o n s u m e r O t n r n ~ f ? z b o r
                                                                          any

o t h e r i n t e r e s t e d member of t h e p u b l i c , a v e h i c l e f o r challenging

t h e reasonableness of a motor c a r r i e r ' s proposed i n t r a s t a t e

r a t e increase.       Section 8-104.4,         R.C.M.     1947, i n p a r t speci-

f i c a l l y provides:



                 "The board may, upon i t s own i n i t i a t i v e o r
       upon t h e complaint of any i n t e r e s t e d p a r t y , i n v e s t i -
       g a t e any r a t e , f a r e , charge, c l a s s i f i c a t i o n , o r
       r u l e of s e r v i c e contained i n t h e schedule of any
       motor c a r r i e r ; i f t h e board s h a l l f i n d , a f t e r such
       i n v e s t i g a t i o n , t h a t any such r a t e , f a r e , charge, c l a s s i -
       f i c a t i o n , o r r u l e of s e r v i c e i s u n f a i r , u n j u s t , un-
       reasonable, o r discriminatory, i t s h a l l disallow t h e
       same and f i x a r a t e , f a r e , charge, c l a s s i f i c a t i o n ,
       o r r u l e of s e r v i c e which s h a l l be f a i r , j u s t , reason-
       a b l e , and nondiscriminatory, and i t s h a l l order t h e
       a f f e c t e d motor c a r r i e r o r c a r r i e r s t o conform t o such
       modified schedule; provided, however, t h a t each motor
       c a r r i e r a f f e c t e d by any complaint o r i n v e s t i g a t i o n s h a l l
       f i r s t be given n o t i c e of the same and an opportunity
       t o be heard before t h e board."

       I n t h i s opinion t h i s Court r e f r a i n s from considering

e i t h e r t h e p r o p r i e t y o r reasonableness      of r e l a t o r ' s proposed

r a t e increases.        W hold only t h a t t h e Public Service Commission,
                           e

i n r e f u s i n g t o approve and give e f f e c t t o r e l a t o r ' s proposed

t a r i f f schedules, has f a i l e d t o perform a c l e a r l e g a l duty

a r i s i n g under t h e Montana Motor C a r r i e r Act.

       The order and judgment of the d i s t r i c t c o u r t a r e reversed

and t h e cause i s remanded f o r issuance of t h e w r i t of mandate

sought by r e l a t o r , c o n s i s t e n t with t h i s opinion.
 Chief J u s t i c e




-




                       ................
M r . J u s t i c e Daniel J. Shea took no p a r t i n t h i s Opinion.

                       ......*......*..